Order entered September 23, 2015




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-14-01303-CV

                            JOHN WILLIAMS, Appellant

                                           V.

                             DART TRANSIT, Appellee

                    On Appeal from the County Court at Law No. 2
                                Dallas County, Texas
                        Trial Court Cause No. CC-14-00720-B

                                       ORDER
      We DENY appellant’s September 21, 2015 motion for summary judgment.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE